                Case
                  Case
                     19-20116
                       19-20116Doc
                                 Claim
                                   75-11-1Filed
                                              Filed
                                                 06/21/19
                                                    03/27/19Entered
                                                              Desc 06/21/19
                                                                    Main Document
                                                                            16:53:11 Page
                                                                                      Desc1Exhibit
                                                                                            of 7
                                                     Page 1 of 7

 Fill in this information to identify the case:
                                                                                                                                                       Attachment
 Debtor 1       DENNIS MEYER DANZIK                                                                                                                         A
 Debtor 2
 (Spouse, if filing)

  United States Bankruptcy Court for the:                                    District of WYOMING
                                                                                        (State)

  Case number          19-20116



Official Form 410
Proof of Claim                                                                                                                                                        04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


  Part 1:        Identify the Claim

1. Who is the current              Department of the Treasury - Internal Revenue Service
   creditor?                       Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor


2. Has this claim been                   No
   acquired from                         Yes. From whom?
   someone else?

3. Where should notices               Where should notices to the creditor be sent?                     Where should payments to the creditor be sent? (if
   and payments to the                                                                                  different)
   creditor be sent?
                                      Internal Revenue Service                                          Internal Revenue Service
   Federal Rule of                    Name                                                              Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                      P.O. Box 7346                                                    P.O. Box 7317
                                       Number           Street                                          Number           Street


                                       Philadelphia           PA                  19101-7346            Philadelphia               PA                   19101-7317
                                       City                 State              ZIP Code                 City                       State               ZIP Code


                                       Contact phone     1-800-973-0424                                 Contact phone    1-800-973-0424

                                       Contact email                                                   Contact email

                                       Creditor Number: 1203144


                                       Uniform claim identifier for electronic payments in chapter 13 (if you use one)

                                       __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

4. Does this claim amend                  No
   one already filed?                     Yes.    Claim number on court claims registry (if known)                                         Filed on:
                                                                                                                                                   MM / DD   / YYYY

5. Do you know if anyone                 No
   else has filed a proof
   of claim for this claim?              Yes. Who made the earlier filing?
             Case
               Case
                  19-20116
                    19-20116Doc
                              Claim
                                75-11-1Filed
                                           Filed
                                              06/21/19
                                                 03/27/19Entered
                                                           Desc 06/21/19
                                                                 Main Document
                                                                         16:53:11 Page
                                                                                   Desc2Exhibit
                                                                                         of 7
 Part 2:
                                                  Page 2 of 7
           Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number           No
   you use to identify the          Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:         See Attachment
   debtor?


7. How much is the claim?         $ 2,676,772.87                         Does this amount include interest or other charges?
                                                                           No
                                                                            Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                 charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 Taxes


9. Is all or part of the claim     No
   secured?
                                   Yes. The claim is secured by a lien on property.
                                          Nature of property:
                                             Real Estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                         Attachment (Official Form 410-A) with this Proof of Claim.

                                             Motor Vehicle
                                              Other. Describe:     *All of debtor(s) right, title and interest to property - 26 U.S.C. §6321.


                                          Basis for perfection:                 See Attachment
                                          Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                          example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                          been filed or recorded.)



                                          Value of Property:                            $


                                          Amount of the claim that is secured:          $ 681,357.79

                                          Amount of the claim that is unsecured:            $ 1,995,415.08     (The sum of the secured and unsecured
                                                                                                               amounts should match the amount in line 7.)


                                          Amount necessary to cure any default as of the date of the petition:                 $


                                           Annual Interest Rate (when case was filed) 6 %
                                              Fixed
                                              Variable


10. Is this claim based on a       No
    lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition.                  $



11. Is this claim subject to a     No
    right of setoff?
                                   Yes. Identify the property     See Attachment
            Case
              Case
                 19-20116
                   19-20116Doc
                             Claim
                               75-11-1Filed
                                          Filed
                                             06/21/19
                                                03/27/19Entered
                                                          Desc 06/21/19
                                                                Main Document
                                                                        16:53:11 Page
                                                                                  Desc3Exhibit
                                                                                        of 7
                                                 Page 3 of 7
12. Is all or part of the claim           No
    entitled to priority under            Yes. Check all that apply:
    11 U.S.C. §507(a)?                                                                                                                             Amount entitled to priority
                                            Domestic support obligations (including alimony and child support) under
    A claim may be partly                   11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    priority and partly                                                                                                                           $
    nonpriority. For example,
    in some categories, the                  Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    law limits the amount                    personal, family, or household use. 11 U.S.C. § 507(a)(7).
                                                                                                                                                  $
    entitled to priority.
                                            Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                            bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                     $
                                            11 U.S.C. § 507(a)(4).

                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $ 1,490,634.88

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                    $


                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                    $

                                           *Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




Part 3:     Sign Below

The person completing this Check the appropriate box:
proof of claim must sign
                             I am the creditor.
and date it.
FRBP 9011(b).                I am the creditor's attorney or authorized agent.

If you file this claim               I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts        I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
to establish local rules
specifying what a signature       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
is.                               amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a              I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fraudulent claim could be         and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
3571.                             Executed on date 03/26/2019
                                                          MM / DD / YYYY




                                  /s/ JANAE BUTLER
                                  (Signature)


                                  Print the name of the person who is completing and signing this claim:

                                  Name             JANAE                                                                                     BUTLER
                                                   First name                            Middle name                                         Last name

                                  Title            Bankruptcy Specialist

                                  Company          Internal Revenue Service
                                                   Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                   IRS - Insolvency Group Manager 178 S Rio Grande St, M/S 5021
                                                   Number             Street

                                                   Salt Lake City                                                         UT                             84101
                                                   City                                                                    State                         ZIP Code


                               Contact Phone 801-799-6888                                                                    Email:
                 Case
                   Case
                      19-20116
                        19-20116Doc
                                  Claim
                                    75-11-1Filed
                                               Filed
                                                  06/21/19
                                                     03/27/19Entered
                                                               Desc 06/21/19
                                                                     Main Document
                                                                             16:53:11 Page
                                                                                       Desc4Exhibit
                                                                                             of 7
                                                      Page 4 of 7


Proof of Claim for                                                                                                                                         Form           410
                                                                                                                                                           Attachment
Internal Revenue Taxes
Department of the Treasury/Internal Revenue Service                                                                                           Case Number
                                                                                                                                               19-20116
         In the Matter of: DENNIS MEYER DANZIK
                           1108 14TH ST                                                                                                       Type of Bankruptcy Case
                           CODY, WY 82414                                                                                                      CHAPTER 7A
                                                                                                                                              Date of Petition
                                                                                                                                               03/12/2019


The United States has not identified a right of setoff or counterclaim. However, this determination is based on available data and is not
intended to waive any right to setoff against this claim debts owed to this debtor by this or any other federal agency. All rights of setoff
are preserved and will be asserted to the extent lawful.


Secured Claims             (Notices of Federal tax lien filed under internal revenue laws before petition date)
Taxpayer                                     Tax             Date Tax                                        Penalty to              Interest to        Notice of Tax Lien Filed:
ID Number             Kind of Tax           Period           Assessed                        Tax Due         Petition Date           Petition Date      Date         Office Location

XXX-XX-1786           INCOME              12/31/2006        11/09/2009                     $1,660.27              $4,444.75               $2,909.31 09/06/2017            PARK
                                                                                                                                                    03/17/2015            CLARK COUNTY
XXX-XX-1786           INCOME              12/31/2007        08/08/2011                    $44,809.00             $32,068.16              $22,999.97 09/06/2017            PARK
                                                                                                                                                    03/17/2015            CLARK COUNTY
XXX-XX-1786           INCOME              12/31/2014        06/13/2016                  $353,735.00            $151,729.80               $60,580.58 09/06/2017            PARK
XXX-XX-1786           INCOME              12/31/2015        06/20/2016                     $5,077.00                $652.91                 $691.04 09/06/2017            PARK
                                                                                        $405,281.27            $188,895.62               $87,180.90

                                                                                      Total Amount of Secured Claims:                                              $681,357.79

Unsecured Priority Claims                 under section 507(a)(8) of the Bankruptcy Code
Taxpayer                                                                                                                                                                         Interest to
ID Number             Kind of Tax                       Tax Period                     Date Tax Assessed                                                  Tax Due                Petition Date

XXX-XX-1786           INCOME                            12/31/2010                     07/16/2018                                                      $79,673.23                   $26,027.42
XXX-XX-1786           INCOME                            12/31/2011                     07/23/2018                                                     $147,968.00                   $41,650.43
XXX-XX-1786           INCOME                            12/31/2012                     07/23/2018                                                     $391,185.00                   $95,325.26
XXX-XX-1786           INCOME                            12/31/2013                     07/23/2018                                                     $370,219.00                   $76,608.85
XXX-XX-1786           INCOME                            12/31/2015                     01/07/2019                                                      $45,263.00                    $6,160.88
XXX-XX-1786           INCOME                            12/31/2016                1    Estimated- SEE NOTE                                             $52,857.00                    $4,844.50
XXX-XX-1786           INCOME                            12/31/2017                1    Estimated- SEE NOTE                                             $98,102.20                    $4,750.11
XXX-XX-1786           INCOME                            12/31/2018                2    Estimated- SEE NOTE                                             $50,000.00                        $0.00

                                                                                                                                                   $1,235,267.43                  $255,367.45


                                                                   Total Amount of Unsecured Priority Claims:                                                     $1,490,634.88




1 LIABILITY IS ESTIMATED BASED ON AVAILABLE INFORMATION BECAUSE THE RETURN HAS NOT BEEN FILED. THIS CLAIM MAY BE AMENDED AS NECESSARY AFTER THE DEBTOR FILES THE RETURN
 OR PROVIDES OTHER REQUIRED INFORMATION.

2 LIABILITY IS ESTIMATED BASED ON AVAILABLE INFORMATION BECAUSE THE RETURN HAS NOT BEEN FILED. THIS CLAIM MAY BE AMENDED AS NECESSARY AFTER THE DEBTOR FILES THE RETURN
 OR PROVIDES OTHER REQUIRED INFORMATION.




                                                                                              Page 1 of 2
             Case
               Case
                  19-20116
                    19-20116Doc
                              Claim
                                75-11-1Filed
                                           Filed
                                              06/21/19
                                                 03/27/19Entered
                                                           Desc 06/21/19
                                                                 Main Document
                                                                         16:53:11 Page
                                                                                   Desc5Exhibit
                                                                                         of 7
                                                  Page 5 of 7


Proof of Claim for                                                                                                       Form    410
                                                                                                                         Attachment
Internal Revenue Taxes
Department of the Treasury/Internal Revenue Service                                                               Case Number
                                                                                                                   19-20116
      In the Matter of: DENNIS MEYER DANZIK
                        1108 14TH ST                                                                              Type of Bankruptcy Case
                        CODY, WY 82414                                                                             CHAPTER 7A
                                                                                                                  Date of Petition
                                                                                                                   03/12/2019


Unsecured General Claims

  Penalty to date of petition on unsecured priority claims (including interest thereon) . . . . . . $504,780.20


                                                      Total Amount of Unsecured General Claims:                                $504,780.20




                                                                            Page 2 of 2
         Case
           Case
              19-20116
                19-20116Doc
                          Claim
                            75-11-1Filed
                                       Filed
                                          06/21/19
                                             03/27/19Entered
                                                       Desc 06/21/19
                                                             Main Document
                                                                     16:53:11 Page
                                                                               Desc6Exhibit
                                                                                     of 7
                                              Page 6 of 7
1872                                                     COURT RECORDING DATA
       INTERNAL REVENUE SERVICE              Lien Recorded   : 09/06/2017 - 00:00AM
 FACSIMILE FEDERAL TAX LIEN DOCUMENT         Recording Number: 2017-4476
                                             UCC Number      :
                                             Liber           :
BANKRUPTCY DOCKET: 19-20116                  Page            :

Area: SMALL BUSINESS/SELF EMPLOYED #6        IRS Serial Number: 276377617
Lien Unit Phone: (800) 913-6050

                        This Lien Has Been Filed in Accordance with
                        Internal Revenue Regulation 301.6323(f)-1.

 Name of Taxpayer:
   DENNIS M DANZIK



 Residence:
   1108 14TH STREET
   CODY, WY 82414

   With respect to each assessment below, unless notice of lien
   is refiled by the date in column(e), this notice shall constitute
   the certificate of release of lien as defined in IRC 6325(a).
  Form       Period       ID Number        Assessed      Refile Deadline          Unpaid Balance
   (a)         (b)           (c)              (d)              (e)                      (f)
 1040     12/31/2006     XXX-XX-1786      11/09/2009        12/09/2019                   $5,754.14
 1040     12/31/2007     XXX-XX-1786      08/08/2011        09/07/2021                  $74,404.54
 1040     12/31/2014     XXX-XX-1786      06/13/2016        07/13/2026                 $471,889.42
 1040     12/31/2015     XXX-XX-1786      06/20/2016        07/20/2026                   $5,189.75




Filed at: COUNTY CLERK
          PARK                                                       Total            $557,237.85
          CODY, WY 82414
This notice was prepared and executed at SEATTLE, WA
on this, the 28th day of August, 2017.
Authorizing Official:                     Title:
  ROCHEA I. GARCIA                         INSOLVENCY SPEC               26-99-6703
         Case
           Case
              19-20116
                19-20116Doc
                          Claim
                            75-11-1Filed
                                       Filed
                                          06/21/19
                                             03/27/19Entered
                                                       Desc 06/21/19
                                                             Main Document
                                                                     16:53:11 Page
                                                                               Desc7Exhibit
                                                                                     of 7
                                              Page 7 of 7
1872                                                     COURT RECORDING DATA
       INTERNAL REVENUE SERVICE              Lien Recorded   : 03/17/2015 - 00:00AM
 FACSIMILE FEDERAL TAX LIEN DOCUMENT         Recording Number: 20150317-0000537
                                             UCC Number      :
                                             Liber           :
BANKRUPTCY DOCKET: 19-20116                  Page            :

Area: SMALL BUSINESS/SELF EMPLOYED #6        IRS Serial Number: 146275315
Lien Unit Phone: (800) 829-3903

                        This Lien Has Been Filed in Accordance with
                        Internal Revenue Regulation 301.6323(f)-1.

 Name of Taxpayer:
   DENNIS M DANZIK



 Residence:
   PO BOX 28411
   LAS VEGAS, NV 89126-2411

   With respect to each assessment below, unless notice of lien
   is refiled by the date in column(e), this notice shall constitute
   the certificate of release of lien as defined in IRC 6325(a).
  Form       Period       ID Number        Assessed      Refile Deadline          Unpaid Balance
   (a)         (b)           (c)              (d)              (e)                      (f)
 1040     12/31/2006     XXX-XX-1786      11/09/2009        12/09/2019                  $9,691.87
 1040     12/31/2007     XXX-XX-1786      08/08/2011        09/07/2021                 $74,404.54




Filed at: COUNTY RECORDER
          CLARK COUNTY                                               Total            $84,096.41
          LAS VEGAS, NV 89155
This notice was prepared and executed at SEATTLE, WA
on this, the 03rd day of March, 2015.
Authorizing Official:                     Title:
  GRACE SANTACRUZ                          ACS W&I                       15-00-0000
  (800) 829-7650
